867 So.2d 646 (2004)
Ronal PRUDENT, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-933.
District Court of Appeal of Florida, Third District.
March 17, 2004.
Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Barbara A. Zappi, Assistant Attorney General, for appellee.
Before GODERICH, GREEN and WELLS, JJ.
PER CURIAM.
The defendant, Ronal Prudent, appeals from his sentence as a habitual felony offender. We reverse and remand for resentencing.
First, we find that the trial court abused its discretion by denying the defendant a continuance of the sentencing hearing even though it was represented to the trial court that the defendant's privately retained counsel failed to appear because he was ill. Furthermore, we agree with the defendant's contention that "he was improperly sentenced as a habitual felony offender because the State failed to establish that he was the same person who was convicted of the predicate felonies used to support the sentence." Olsen v. State, 691 So.2d 17, 18 (Fla. 3d DCA 1997). Accordingly, we reverse and remand noting that "if the State can establish that the defendant was the `perpetrator of the predicate crimes at the new sentencing hearing, the trial court may again sentence him as a habitual felony offender.'" Olsen v. State, 691 So.2d at 18 (quoting Louis v. State, 647 So.2d 324, 326 (Fla. 2d DCA 1994)).
Reversed and remanded for resentencing.